Title: From George Washington to James Mease and Major General Thomas Mifflin, 8 June 1777
From: Washington, George
To: Mease, James,Mifflin, Thomas



Sir
Head Quarters Middle Brook 8th June 1777

I have just recd letters from Genl Heath at Boston in which he makes most heavy complaints for the want of Cloathing for the Troops of Massachusets many of whom were marched to peekskill under a promise of having their Cloaths sent after them or finding them there. They have been disappointed in both and are now naked and unfit for duty. I always understood from you that in your allotment you had left a sufficiency of Cloathing at Boston for the Troops of that State, if so, how is it disposed of. I understand that a quantity of light Cloathing such as shirts, Frocks and over alls are coming on, I shall order them to be stopped at peekskill and delivered out to those troops that are in want, and an account taken to whom. And I think you ought immediately to send a proper person there, to settle matters with the officers who draw them, and then to proceed to Boston and make enquiry into this matter which has some how or other been badly conducted. I am anxious to have the matter looked into, because I am certain that it is in some measure attributed to my partiality for the southern Troops to whom they say all the Cloathing has been sent. I am &c.
